DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the apparatus is configured to provide, to a memory and to perform a deterministic operation on the memory…”  It is unclear what the apparatus is “configured to provide, to a memory”.  Applicant correction and/or clarification is required.
Claims 2-6 depend from claim 1 and are rejected by virtue of their dependency and/or for the reasons cited above.
Claim 15 recites “wherein the blocks of memory indicated as invalid correspond to those blocks that are no longer being tracked by the host.”  Claim 14, which claim 15 depends from, recites “wherein the host is configured to:…identify, using the trim queue, the LBAs associated with the blocks of the memory indicated as invalid”.   It is unclear how the host is able to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9, and 11-20 of US Patent No. 10,891,225 (hereafter ‘225) contains every element of claims 1, 5, 6, 7, 9, 13, 14, and 16-20 of the instant application and as such anticipates claims 1, 5, 6, 7, 9, 13, 14, and 16-20 of the instant application.
Claim 1 of the instant application is anticipated by claims 1, 9 and 16 of ‘225.
Claim 5 of the instant application is anticipated by claims 1, 9 and 16 of ‘225.
Claim 6 of the instant application is anticipated by claims 1, 9 and 16 of ‘225.
Claim 1 of the instant application is anticipated by claim 15 of ‘225.
Claim 9 of the instant application is anticipated by claims 12 and 13 of ‘225.
Claim 13 of the instant application is anticipated by claim 11 of ‘225.
Claim 14 of the instant application is anticipated by claims 1, 9 and 16 of ‘225.
Claim 16 of the instant application is anticipated by claim 14 of ‘225.
Claim 17 of the instant application is anticipated by claim 17 of ‘225.
Claim 18 of the instant application is anticipated by claim 18 of ‘225.
Claim 19 of the instant application is anticipated by claim 19 of ‘225.
Claim 20 of the instant application is anticipated by claim 20 of ‘225.
Claims 12-13 and 17 of US Patent No. 10,452,532 (hereafter ‘532) contains every element of claims 1, 6, 13, 14 and 20 of the instant application and as such anticipates claims 1, 6, 13, 14 and 20 of the instant application.
Claim 1 of the instant application is anticipated by claim 12 of ‘532.
Claim 6 of the instant application is anticipated by claim 12 of ‘532.
Claim 13 of the instant application is anticipated by claim 13 of ‘532.
Claim 14 of the instant application is anticipated by claim 12 of ‘532.
Claim 20 of the instant application is anticipated by claims 17 of ‘532.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Devendrappa et al. (US 2017/0115890) (hereafter Devendrappa).
As per claims 6 and 14, Devendrappa teaches a system, comprising: 
a host comprising a trimming queue having logical block addresses (LBAs) corresponding to invalid data (fig. 5, 514; [0050]); and 
the host is configured to: 
initiate a forced flush of the trimming queue by providing the LBAs corresponding to the invalid data to the memory ([0050], lines 3-7 wherein the command is queued and then when its executed, it is flushed form the queue); and 
provide, to the memory, a sanitization command to cause the memory to cause the memory to perform a deterministic operation resulting in physical erasure of the invalid data stored on the memory based on the LBAs provided from the host ([0050] describes the physical erasure of invalid data).
As per claim 7, Devendrappa teaches wherein the host is configured to cause the memory, by providing the sanitization command, to: 
identify a physical block corresponding to the LBAs provided from the host ([0048]); 
responsive to the physical block containing both valid data and invalid data, relocate the valid data to a different physical block of the memory ([0052]); and 
responsive to the physical block containing invalid data but not valid data, physically erase the physical block ([0052]).

As per claim 10, Devendrappa teaches wherein the host is coupled to the memory via a host interface comprising at least one of a serial advanced technology attachment (SATA), peripheral component interconnect express (PCIe), or a universal serial bus (USB), or combinations thereof ([0032]).
As per claim 11, Devendrappa teaches wherein the deterministic operation is a deterministic operation, and wherein the host is configured to track valid data of the memory so as not to cause the memory to erase the valid data during the deterministic operation ([0048], by tracking invalid data, the flag would also track valid data since the flag not being set would indicate valid data).
As per claim 12, Devendrappa teaches wherein the memory is a solid state drive coupled to the host via a host interface, and wherein the host is configured to provide, to the memory, the sanitization command via the host interface ([0050]).
As per claim 13, Devendrappa teaches wherein the memory comprises a number of NAND flash memory devices in which a physical block is a unit of erasure and is configured to store a plurality of pages of data ([0034], describes NAND memory, wherein NAND flash erase blocks have pages which are used for writes).
As per claim 15, Devendrappa teaches wherein the blocks of the memory indicated as invalid corresponds to those blocks that are no longer being tracked by the host ([0048], lines 12-15 wherein it is no longer being tracked as valid).

As per claim 19, Devandrappa teaches wherein the LBAs provided to the memory are associated with those blocks having invalid pages more than a threshold amount ([0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa et al. (US 2017/0115890) (hereafter Devendrappa), in view of Post et al. (US 2012/0054465) (hereafter Post).
As per claim 1, Devendrappa teaches an apparatus, comprising: 
a trimming queue having logical block addresses (LBAs) targeted for deletion (fig. 5; 514; [0050]); and 
wherein the apparatus is configured to provide, to a memory and to perform a deterministic operation on the memory ([0048], lines 1-3); 
the LBAs targeted for deletion ([0048], lines 10-20 describing retrieving the LBA through mapping tables); and 
a sanitization command; wherein the deterministic operation performed on the memory in response to the sanitization command results in physical erasure of invalid data stored on the memory ([0050] describes the physical erasure of invalid data).

However, Post teaches wherein logical block addresses (LBAs) are associated with a file ([0020]).
It would have been obvious before the effective filing date of the claimed invention to have combined the LBA association with a file taught by post with the LBA associated with a data object of Devendrappa because a files system may provide read and write commands to NVM driver when an application or operating system when read or write requests are not compatible with the NVM ([0019]).
As per claim 3, Devendrappa teaches wherein the apparatus is configured to provide, prior to the sanitization command, a trimming command and the LBAs associated with the file targeted for deletion along with the trimming command ([0048] wherein the delete command is construed to be the trimming command).
As per claim 4, Devendrappa teaches wherein the trimming command includes at least one of a TRIM command, UNMAP command, or DEALLOCATE command, or combinations thereof ([0050]).
As per claim 5, Devendrappa teaches wherein the deterministic operation is a garbage collection operation ([0050]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Devendrappa and Post as applied to claim 1 above, and further in view of Assour et al. (US 6,434,648) (hereafter Assour).
As per claim 2, the combination of Devendrappa and Post teaches all the limitations of 

whether the deterministic operation completed with success or failed to complete; or 
a degree of a completion of the sanitization command.
However, Assour teaches teach wherein the apparatus is configured to poll, from the memory, a completion status indicating at least one of: 
whether the deterministic operation completed with success or failed to complete; or 
a degree of a completion of the sanitization command (col. 8, lines 20-45).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claims 6 and 14 above, and further in view of Assour et al. (US 6,434,648) (hereafter Assour). 
As per claim 9, Devendrappa teaches all the limitations of claim 6.  Devendrappa does not explicitly teach wherein the host is configured to: provide a status request command to the memory; and receive, responsive to providing the status request command to the memory, a completion status indicating whether the deterministic operation completed with success or failed to complete.
However, Assour teaches wherein the host is configured to: provide a status request command to the memory; and receive, responsive to providing the status request command to the 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
As per claim 20, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the host is configured to poll a completion status of the deterministic operation from the memory.
However, Assour teaches wherein the host is configured to poll a completion status of the deterministic operation from the memory (col. 8, lines 20-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the completion status of Assour with the memory device of the combination of Devendrappa and Assour because it provides notification to the host and user the status of an operation (col. 8, lines 40-45).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claim 14 above, and further in view of Birkill et al. (US 2009/0070699) (hereafter Birkill).
As per claim 16, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the memory is configured to provide, while the deterministic operation is being performed on the memory, a completion amount associated with the deterministic operation to the host.

It would have been obvious before the effective filing date of the claimed invention to have combined the completion display of Birkill with the storage device of Devenrappa because it provides the user with an indication of the progress of a task being performed ([0007]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devendrappa as applied to claim 14 above, and further in view of Koren et al. (US 2009/0259808) (hereafter Koren).
As per claim 17, Devendrappa teaches all the limitations of claim 14.  Devendrappa does not explicitly teach wherein the host is configured to provide the sanitization command as an interrupt signal.
However, Koren teaches wherein the host is configured to provide the sanitization command as an interrupt signal ([0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the interrupt signal of Koren with the memory device of Devendrappa because it allows for the controller to immediately stop whatever activity the controller is currently engaged in and to start sanitizing flash array ([0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139